Opinion issued December 15, 2011.
 


 
 
 
 
In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-11-00844-CR
———————————
lechristopher
charles allen,
Appellant
V.
THE STATE OF TEXAS, Appellee

 

 
On Appeal from the County Criminal Court at Law No. 7
Harris County, Texas

Trial Court Cause No. 1736748

 
MEMORANDUM
OPINION
Appellant,
LeChristopher Charles Allen, has filed a motion to
dismiss the appeal.   The motion complies
with Texas Rule of Appellate Procedure 42.2(a). 
See Tex. R. App. P.
42.2(a).  We have
not issued a decision in the appeal.  The
Clerk of this Court has sent a duplicate copy to the trial court clerk. Id.
Accordingly,
we dismiss the appeal.  See Tex.
R. App. P. 43.2(f).
 We dismiss any pending motions as moot.
We direct the Clerk to issue the mandate within 10 days of
the date of this opinion.  See Tex.
R. App. P. 18.1.
PER CURIAM
Panel consists of Chief Justice Radack and Justices Bland and Huddle.
Do not publish. 
 Tex. R. App. P. 47.2(b).